Case 1:20-cv-00468-KD-B Document 29 Filed 09/21/21 Page 1 of 1    PageID #: 758




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


ANETRA LEWIS,                        *
                                     *
      Plaintiff,                     *
                                     *
vs.                                  * CIVIL ACTION NO. 20-00468-KD-B
                                     *
KILOLO KIJAKAZI,                     *
Acting Commissioner of               *
Social Security,                     *
                                     *
      Defendant.                     *

                                  JUDGMENT

      In accordance with the Order entered on this date, it is

ORDERED, ADJUDGED, and DECREED that Plaintiff’s Application for

Attorney Fees Under the Equal Access to Justice Act (“EAJA”) is

hereby GRANTED in part, and that Plaintiff is hereby AWARDED

attorney’s fees in the amount of $1,839.30 under the EAJA for legal

services rendered by her attorney in this Court.                 No costs are

taxed.


      DONE this 21st day of September 2021.



                                   s/ Kristi K. DuBose
                                   CHIEF UNITED STATES DISTRICT JUDGE
